Citation Nr: 1531154	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus or posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970.
      
This case initially before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In a February 2014 decision, the Board denied the Veteran's service connection claim for sleep apnea.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Order, the Court vacated the February 2014 Board decision and remanded the case to the Board for further proceedings consistent with a March 2015 Joint Motion for Remand (Joint Motion). 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA electronic claims files does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the March 2015 Joint Motion, the parties determined that the June 2013 and September 2013 VA examination reports were inadequate because neither opinion clearly addressed whether the Veteran's service-connected PTSD or diabetes mellitus aggravated his sleep apnea.  Specifically, the examiner did not explain how a lack of medical evidence supporting an etiological causal link between PTSD or diabetes mellitus with sleep apnea necessarily means that there can also be no aggravation of the severity of sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any records dated from September 2010 to the present. 

2.  The AOJ should provide the Veteran with a VA examination to determine the nature and etiology of his sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements.   

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should note that the parties to the March 2015 Joint Motion found previous medical opinions to be inadequate because the examiner relied on a lack of medical evidence supporting an etiological causal link between PTSD or diabetes mellitus with sleep apnea and the examiner did not explain why that fact meant that there can also be no aggravation of the severity of sleep apnea.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that sleep apnea is caused by or permanently aggravated by the Veteran's service-connected PTSD and/or diabetes mellitus.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.

4.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




